TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 23, 2014



                                       NO. 03-12-00555-CV


                   Texas Commission on Environmental Quality, Appellant

                                                  v.

Angela Bonser-Lain; Karin Ascott, as next friend on behalf of T. V. H. and A. V. H., minor
 children; and Brigid Shea, as next friend on behalf of E. B. U., a minor child, Appellees




          APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
           VACATED AND RENDERED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the district court on August 2, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court vacates the district court’s judgment and renders

judgment dismissing the cause for want of subject-matter jurisdiction. The appellees shall pay

all costs relating to this appeal, both in this Court and the court below.